Order entered September 23, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00408-CR

                           JOSHUA SEAN MUEGGE, Appellant

                                            V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 380th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 380-82053-2012

                                        ORDER
       We GRANT court reporter LaTresta Ginyard’s September 18, 2013 request for an

extension of time to file the reporter’s record. The reporter’s record shall be due THIRTY

DAYS from the date of this order.




                                                   /s/   LANA MYERS
                                                         JUSTICE